Proceeding pursuant to CPLR article 78, in effect, inter alia, to review a determination of the State of New York, Executive Department Board of Parole affirming a decision of the New York State Board of Parole dated June 2002, which, after a hearing, denied the petitioner’s request to be released on parole.
Adjudged that the determination is confirmed, without costs or disbursements, the petition is denied, and the proceeding is dismissed on the merits.
The determination of the New York State Board of Parole (hereinafter the Board) denying the petitioner’s second request to be released on parole does not show “irrationality bordering on impropriety” (Russo v New York State Bd. of Parole, 50 NY2d 69,77 [1980]; see Matter of Silmon v Travis, 95 NY2d 470, 476 [2000]; Matter of Romer v Travis, 299 AD2d 553 [2002]). The Board’s determination that the petitioner’s achievements were outweighed by the severity of his crimes was within its discretion and is not subject to judicial review (see Matter of Trobiano v State of New York Div. of Parole, 285 AD2d 812 [2001]; Matter of Wright v Travis, 284 AD2d 544 [2001]; Matter of Secilmic v *386Keane, 225 AD2d 628 [1996]; People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 133 [1983]).
The petitioner’s remaining contentions are without merit. Prudenti, P.J., Altman, Luciano and Adams, JJ., concur.